Citation Nr: 0631534	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  05-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
post-operative residuals of a left knee injury.

2.  Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern



INTRODUCTION

The veteran had active service from October 1981 to February 
1985 and from March 1985 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims for a rating in excess of 
10 percent for his service-connected left knee disability 
and secondary service connection for a right knee 
disability.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the appellant has been 
provided notice of the evidence necessary to substantiate 
the claims and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the appellant has evidence pertinent to 
either claim that he has not submitted to VA.  

2.  The veteran's service-connected left knee disability is 
symptomatic but is not productive of more than slight 
instability or subluxation, arthritis, limitation of 
extension of more than 5 degrees, or flexion limited to less 
than 125 degrees.  

2.  The medical and X-ray evidence of record rules out a 
current diagnosis of a right knee disability; there is no 
competent evidence that suggests the veteran's left knee 
disability has caused or aggravated a claimed right knee 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-operative residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2006).

2.  Service connection for a claimed right knee disability 
as secondary to service-connected post-operative residuals 
of a left knee injury is not warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107.  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran in October 
2004, prior to the initial denial of the veteran's claim in 
January 2005.  Specific notices regarding the degree of 
disability, effective date, and amount of compensation were 
also sent in July 2000 and January 2005.

As for content of the above VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence).  That is, the 
veteran was provided notice of the evidence necessary to 
substantiate the claims and has been notified of what 
evidence he should provide and what evidence VA would 
obtain.  There is no indication that the appellant has 
evidence pertinent to either claim that he has not submitted 
to VA.  Id.  See also Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice).  

In terms of notification regarding the veteran's secondary 
service connection claim, and the required elements of 
degree of disability and effective date identified in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), and any 
implied notice requirements for an increased rating claim, 
any lack of notice thereof does not prejudice the veteran 
because any such downstream issue is rendered moot based 
upon the Board's finding that the preponderance of the 
evidence is against both claims.  

Accordingly, the Board finds that the October 2004 letter 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession. 

The Board also finds that all necessary assistance has been 
provided to the veteran. The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining service medical 
records and private medical records identified by the 
veteran.  Additionally, the veteran has been afforded 
several VA examinations in connection with this claim, most 
recently in December 2004 and June 2005.  These evaluations 
provided adequate clinical and X-ray findings upon which to 
rate the veteran's service-connected left knee disability 
and the clinical and X-ray examinations, which were thorough 
in nature, ruled out a current diagnosis of a right knee 
disability.  Under these circumstances, there is no further 
duty to provide an examination or medical opinion with 
respect to either issue.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran. 

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
enervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination 
and determine the level of associated functional loss in 
light of 38 C.F.R. § 4.40, which requires the VA to regard 
as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Court held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.

Entitlement to compensation for the veteran's left knee 
disability has already been established and an increase in 
the rating for this disability is at issue.  Thus, as noted 
above, the present level of disability is the primary 
concern here.  See Francisco, 7 Vet. App. at 58.  In 
addition, under the laws administered by VA, disabilities of 
the knee and leg are rated under Diagnostic Codes 5256 
through 5262.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In the instant case, the Board has 
considered whether any other rating codes are "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

A review of the veteran's service medical records shows that 
in February 1987, he injured his left knee in a motorcycle 
accident while stationed at Tinker Air Force Base.  The 
veteran subsequently required arthroscopic surgery in April 
1987.  VA examinations and treatment records after 
separation from service demonstrate that the veteran has 
continued to complain of recurrent pain in his left knee, 
which is aggravated by prolonged standing or walking.  The 
veteran's left knee disability (postoperative residuals from 
injury of the left elbow) has been rated 10 percent 
disabling effective from November 1987; he seeks an 
increased rating.  The Board therefore turns to the 
appropriate criteria.

Historically, the RO has rated the veteran's left knee 
disability under 38 C.F.R. § 4.71, DC 5257.  Under DC 5257 
pertaining to impairments of the knee, the veteran would 
have to demonstrate recurrent subluxation or lateral 
instability at a moderate or severe level to receive a 
rating in excess of 10 percent.  An April 2001 X-ray 
examination did not show any degenerative changes in the 
knee, and a February 1991 note from a private physician 
states the veteran elicits minor signs of chondromalacia of 
the left patella.  The December 2004 VA clinical and X-ray 
examinations showed minor abnormality of the left knee with 
no indication of arthritis.  The clinical evaluation at that 
time was negative for any laxity of the ligaments.  
Additional medical evidence includes contemporary VA 
treatment records which are consistent with these findings.  
None of the examiners have diagnosed the veteran as having 
more than slight instability or recurrent subluxation of the 
left knee.  

In order to receive a rating higher than 10 percent for his 
left knee disability under any other relevant Diagnostic 
Code, the veteran must have ankylosis of the knee (DC 5256); 
dislocation with frequent episodes of locking (DC 5258); 
cartilage removal (DC 5259); flexion limited to 30 degrees 
or less (DC 5260); or limitation of extension to 15 degrees 
or more (DC 5261).  A higher disability evaluation based on 
these Diagnostic Codes cannot be provided in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  Service connection is not in 
effect for impairment of the tibia or fibula and the record 
is devoid of medical or X-ray evidence of such impairment.  
See DC 5262.

The December 2004 VA examination indicates that, although a 
suspicious fluid was found in the anterior drawer and the 
patella is not mobile without some discomfort, there is no 
tenderness around the anterior posterior tendon insertions, 
no laxity of the ligaments, and no locking or collapsing of 
the joint.  The examination also noted that the veteran has 
an approximate range of motion from 5 degrees to 125 
degrees, with no flare-ups, no incapacitating episodes, no 
increase in pain with repeated movement, and no necessity 
for walking appliances such as braces or canes.  The Board 
has also considered VAOPGCREC 23-97 and VAOPGCREC 9-98, but 
finds the evidence does not provide a basis for separate 
ratings because, aside from the absence of any objective 
clinical evidence of instability of the left knee, there is 
no X-ray evidence of arthritis.

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above 
and beyond the limitation of motion objectively 
demonstrated, such as during times when his symptoms are 
most prevalent ("flare-ups") due to the extent of his pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
DeLuca, 8 Vet. App. at 207; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The December 2004 VA examiner specifically stated that the 
veteran did not suffer from flare ups or have increased pain 
or additional loss of motion with repeated movement.  
Moreover, these factors have already been contemplated by 
the RO in awarding the veteran's current 10 percent rating, 
as he originally received a 0 percent rating at the time of 
service connection in June 1988.  The veteran was granted a 
10 percent rating in March 1989, and by rating decision 
dated January 2005, the RO explained that the veteran's 10 
percent rating included additional compensation based on 
functional loss due to pain and the other DeLuca factors.  
In any event, the overwhelming preponderance of the evidence 
is against a finding of additional loss of motion of the 
left knee or leg due to pain or flare-ups of pain, supported 
by objective findings, to a degree that would support a 
rating in excess of 10 percent.  There is no indication of 
any other symptoms or signs, to include weakness, 
fatiguability, and incoordination, or flare-ups of such 
symptoms, which results in such additional limitation of 
motion.

Finally, the veteran is not shown to warrant consideration 
for an extra-schedular rating for his service-connected left 
knee disability under the provisions of 38 C.F.R. § 
3.321(b)(1).  First, he has not been frequently hospitalized 
on account of it, and has suffered no incapacitating 
episodes.  Moreover, although he indicated that his job 
duties were modified to accommodate his injury, the record 
does not reflect that his left knee disorder has caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating or otherwise rendered 
impractical the application of the regular schedular 
standards.  For example, the December 2004 VA examination 
report contained the veteran's statement that while he had 
some limitation getting on his knees to work on engines and 
automobiles, he is still involved in mechanics for 
automobiles.  Consequently, a referral for consideration of 
an extraschedular rating is not warranted at this time.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. at 227.

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
for application and the claim for a rating in excess of 10 
percent for his left knee disability must be denied.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Service Connection

The veteran claims that his service-connected left knee 
disability has caused a right knee disorder.  He asserts, in 
essence, that he must overcompensate for the left knee 
disability, to include placing greater stress on the other 
knee, which, over time, has caused the right knee disorder 
manifested by pain.  The veteran further contends that he 
must place extreme pressure on his right knee, which results 
swelling of the right knee, in addition to pain, that is as 
bad as the pain in his left knee after a day of work.  He 
has not claimed or disagreed with any part of the RO's 
decision that denied service connection or a direct 
incurrence or presumptive basis and the record does not 
raise such a claim.

A disability is service connected if it is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established when there is aggravation of a veteran's non-
service-connected condition that is proximately due to or 
the result of a service-connected condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  Where the determinative issue 
involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b)

The Board finds that service connection for a right knee 
disability as secondary to service-connected left knee 
disability is not in order.  A review of the evidence of 
record fails to reveal any competent evidence of a current 
right knee disability.  The law requires that in order for 
service connection to be granted, there must be a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Specifically, the December 2004 VA orthopedic examination 
failed to indicate any right knee disability.  In fact, the 
examiner noted that the right knee was within normal limits 
with full extension to 0 degrees and full flexion to 140 
degrees.  There was no fluid or relaxation of the ligaments, 
and no noise was produced with repeated movements at the 
joint.  Although the examiner stated that arthritis symptoms 
secondary to the left knee disability were likely to exist, 
it was a qualified statement premised on x-ray confirmation.  
Accordingly, the veteran was afforded another VA exam in 
June 2005 to obtain an x-ray of the right knee.  The 
resulting x-ray report noted that the right knee and patella 
cartilage were within normal limits, with no evidence of 
meniscal tear or bone edema.  The report also found the ACL, 
collateral ligaments, and retinaculum to be intact.  The 
Board finds that this VA examination is entitled to great 
probative weight in showing no current right knee 
disability.

The Board acknowledges the veteran's contention that the 
pain in his right knee has become as severe as the pain in 
his left knee.  Pain alone, however, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the 
Board emphasizes that the veteran's lay opinion as to the 
relationship between the alleged right knee disorder and his 
service-connected disorder is not competent medical evidence 
required to establish the requisite diagnosis or causal 
link.  Espiritu, 2 Vet. App. at 494.

In this case, the Board finds the most probative medical 
evidence is against a finding that the veteran has a current 
right knee disorder.  The most recent VA clinical and X-ray 
examinations specifically ruled out such a diagnosis.  
Furthermore, antecedent post- service medical evidence of 
record, including VA treatment records and private medical 
records, are silent as to any treatment or diagnosis of a 
right knee condition.  Thus, absent evidence of a current 
disability, service connection cannot be granted.  Rabideau, 
supra; Chelte, supra.

In view of the foregoing, the Board finds that overwhelming 
preponderance of the evidence is against the veteran's claim 
of secondary service connection for a right knee disability.  
It follows that the benefit of the doubt doctrine is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra; Ortiz, supra


ORDER

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a left knee injury is denied.

Service connection for a right knee disorder as secondary to 
service-connected left knee disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


